Citation Nr: 1528346	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to dichlorodiphenyltrichloroethane (DDT).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to February 1959.  The Veteran had subsequent periods of reserve service until 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Diabetes mellitus, type II, is the result of exposure to DDT in service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.  

The Veteran claims his diabetes mellitus, type II, is due to exposure to the pesticide DDT during service.  Specifically, in the March 2015 Board hearing, the Veteran testified that he was exposed to DDT while he was at Chanute Air Force Base (Chanute) for 22 weeks of training during active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, service treatment records for the Veteran's period of active service were determined to be unavailable.  Thus, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Private treatment records show the Veteran diagnosed with diabetes mellitus as early as 2006.  In the Board hearing, the Veteran credibly testified as to his service at Chanute and that DDT was used on the base.  In support of his contention, he submitted an article from the Illinois Environmental Protection Agency discussing an environmental restoration program at Chanute.  The article states that during the time period the Veteran was present at Chanute, waste generated at Chanute was disposed of primarily by placing waste material and refuse in open dumps and landfills.  The material disposed of included unrinsed pesticide containers.  The report specifically listed DDT as a potential contaminant of concern.  The Board finds this evidence credible and probative as to the Veteran's exposure to DDT while serving at Chanute.

The Veteran also submitted a private medical opinion stating that the Veteran's diabetes mellitus, type II, is likely to be related to his military service exposure.  The private physician rendering the opinion reportedly based his opinion on the Veteran's stated history that he was exposed to DDT while in service and on medical research documenting the relationship between DDT and the onset of diabetes mellitus, type II.  The Veteran also submitted a study published by the National Institutes of Health showing that DDT is linked to an increased risk of type 2 diabetes among Saudi adults.  There is no evidence in significant conflict with the private physician's opinion and it is considered the most probative evidence addressing the etiology of the Veteran's diabetes mellitus.

In summary, there is ample evidence of record of a current diabetes mellitus, type II, diagnosis.  The Veteran credibly testified that he was exposed to DDT in service and has submitted evidence supporting his testimony.  Finally, there is credible evidence in the form of a private medical opinion that the Veteran's exposure to DDT caused his diabetes mellitus.  Accordingly, service connection for diabetes mellitus, type II, is warranted.  See 38 C.F.R. § 3.102, 3.303 (2014).


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


